DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed July 29, 2022.  Claims 1-3, 5-8, 15-17, 20-22, 55-63 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 20, 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim is dependent from canceled claim 4.  It is unclear what claim Applicant intended the claim to be dependent from.  Since the scope of the claim is unclear, the claim is not examined on the merits.
Regarding claims 6-8, claim 6 is dependent from claim 8, which is dependent from claim 7, which is dependent from claim 6.  The dependencies are isolated and improper.  It is unclear in the claims how Applicant intended the claims to depend from.  Since the scope of the claims are unclear, these claims have not been examined on the merits.
Regarding claim 6, “the first direction” and “the second direction” lacks proper antecedent basis.
Regarding claim 8, “the opening” lacks proper antecedent basis.  Further, the third direction is already defined in claim 6, it is unclear if “a third direction” is the same third direction or another direction.
Regarding claim 20, the claim doesn’t make sense.  It is unclear how “the drain region is configured to discard the excitation charge carriers… to the drain region.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 17, 21, 22, 55, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oh et al. (U.S. Patent Application Publication 2014/0252437).
Regarding claims 1-3, 17, 21, 22, 55, Oh et al. disclose (Figs. 1-3 or Fig. 8) an integrated circuit, comprising: a photodetection region (PD 120); and a drain region (FD2 or FD3) electrically coupled to the photodetection region and configured to receive charge carriers from the photodetection region, wherein the photodetection region is configured (Figs. 2, 3) to induce an intrinsic electric field in a direction (D2) from the photodetection region to the drain region.  Since the same structure is disclosed by Oh et al., the charge carriers are excitation charge carriers or capable of handling excitation charge carriers.  Further, the intended use (with excitation light) of the integrated circuit does not structurally distinguish it from the prior art.  Oh et al. further disclose (Figs. 1-3) a charge transfer channel (area under 133), wherein the drain region is coupled to the photodetection region by the charge transfer channel; and a transfer gate (gate 133) electrically coupled as claimed.  Oh et al. also disclose (Figs. 1-3) a first charge storage region (FD1) electrically coupled to the photodetection region, configured to receive incident light in a first direction and to transfer charge carriers in a second direction perpendicular to the first direction.  Oh et al. disclose (Fig. 8) the drain region and the charge storage region being on the same side of the photodetection region; and having first (PG1) and second (PG3) transfer gates, with respective control signals as claimed.  Oh et al. also disclose (Fig. 32) an array of depth pixels.  As such, Oh et al. disclose first and second pixels having first and second photodetection regions and configured to induce an electric field in substantially opposite directions (pick one direction for the first pixel; pick the opposite direction for the second pixel) and wherein the pixels are positioned one after another in the first and second directions as claimed.
Claim(s) 1-3, 15-17, 20, 55-63 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawahito et al. (U.S. Patent Application Publication 2011/0187908).
Regarding claims 1-3, 17, 20, 55, 56, 60-62, Kawahito et al. disclose (Figs. 2, 3, 13, 14, 16, 17) an integrated circuit, comprising: a photodetection region (2); and a drain region (24) electrically coupled to the photodetection region and configured to receive charge carriers from the photodetection region, wherein the photodetection region is configured ([0041]) to induce an intrinsic electric field in a direction (x) from the photodetection region to the drain region.  Kawahito et al. further disclose ([0106] in conjunction with Fig. 2) in a TOF sensor device applied to measuring fluorescence, where a drain region (“exhausting drain region”; 24) receiving excitation charge carriers (from excitation light); and a charge storage region (“fluorescent light”; floating diffusion 23a or 23b) for collecting fluorescent emission charge carriers and having first and second transfer gates (TXD; TX1 or TX2) as claimed.  The dopant configuration induces the intrinsic electric field ([0089]).  Kawahito et al. also disclose (Figs. 2, 3, 13, 14, 16, 17) the drain region and the charge storage region being on the same side of the photodetection region and a power supply voltage (VDD) for discarding the excitation charge carriers, and a charge transfer channel (under TXD gate) and a transfer gate (TXD) as claimed.  
Regarding claims 15, 16, 63, Kawahito et al. disclose (Figs. 2, 3, 13, 14) a method of manufacturing an integrated circuit, the method comprising: forming a photodetection region (2) of the integrated circuit; and forming a charge storage region (23) and/or a drain region (24) of the integrated circuit, wherein the photodetection region is formed to induce an intrinsic electric field ([0041]) in a first direction from the photodetection region to the charge storage region and/or the drain region at least in part by: depositing a mask ([0059]) on at least a portion of the photodetection region; and removing at least a portion of the mask to create an opening having a first end and a second end, wherein the first end is spaced from the second end in the first direction, and wherein the opening is wider (staircase style; bottom of triangle) at the first end than at the second end (top of triangle).
Regarding claims 57-59, Kawahito et al. disclose (Figs. 2, 3, 13, 14) an integrated circuit, comprising: a photodetection region (2)comprising a dopant configuration having a first end (bottom of triangle) and a second end (top of triangle), wherein the first end is spaced from the second end in a first direction, and the dopant configuration is wider at the first end than at the second end to induce an intrinsic electric field ([0041]) in the first direction; and a charge storage region (23) and/or a drain region (24) electrically coupled to the photodetection region and spaced from the photodetection region in the first direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17, 20-22, 55, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kawahito et al. (U.S. Patent Application Publication 2011/0187908).
Regarding claims 1-3, 17, 20-22, 55, 56, Oh et al. disclose (Figs. 1-3 or Fig. 8) an integrated circuit, comprising: a photodetection region (PD 120); and a drain region (FD2 or FD3) electrically coupled to the photodetection region and configured to receive charge carriers from the photodetection region, wherein the photodetection region is configured (Figs. 2, 3) to induce an intrinsic electric field in a direction (D2) from the photodetection region to the drain region.  Oh et al. further disclose (Figs. 1-3) a charge transfer channel (area under 133), wherein the drain region is coupled to the photodetection region by the charge transfer channel; and a transfer gate (gate 133) electrically coupled as claimed.  Oh et al. also disclose (Figs. 1-3) a first charge storage region (FD1) electrically coupled to the photodetection region, configured to receive incident light in a first direction and to transfer charge carriers in a second direction perpendicular to the first direction.  Oh et al. disclose (Fig. 8) the drain region and the charge storage region being on the same side of the photodetection region; and having first (PG1) and second (PG3) transfer gates, with respective control signals as claimed.  Oh et al. also disclose (Fig. 32) an array of depth pixels.  As such, Oh et al. disclose first and second pixels having first and second photodetection regions and configured to induce an electric field in substantially opposite directions (pick one direction for the first pixel; pick the opposite direction for the second pxiel) and wherein the pixels are positioned one after another in the first and second directions as claimed.  Assuming, arguendo, that Oh et al. do not disclose excitation charge carriers.  Kawahito et al. teach ([0106] in conjunction with Fig. 2) in a TOF sensor device applied to measuring fluorescence, where a drain region (“exhausting drain region”; 24) receiving excitation charge carriers (from excitation light); and a charge storage region (“fluorescent light”; floating diffusion 23a or 23b) for collecting fluorescent emission charge carriers and having first and second transfer gates (TXD; TX1 or TX2) as claimed.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to apply such a sensor to other uses (fluorescence) in the apparatus of Oh et al. in view of Kawahito et al. to further the use of the device as taught, known and predictable.   
Claims 15, 16, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Hopper et al. (U.S. Patent 6,844,585).
Regarding claims 15, 16, 63, Oh et al. disclose (Figs. 1-3) a method of manufacturing an integrated circuit, the method comprising:10175813.1Application No.: 17/149,5744Docket No.: R0708.70083US01Reply to Office Action of February 14, 2022 forming a photodetection region (PD 120) of the integrated circuit; and forming a drain region (FD2) of the integrated circuit, wherein the photodetection region is formed to induce an intrinsic electric field in a direction (D2) from the photodetection region to the drain region.  Oh et al. also disclose (Figs. 1-3) a first charge storage region (FD1) electrically coupled to the photodetection region, configured to receive incident light in a first direction and to transfer charge carriers in a second direction perpendicular to the first direction.  Oh et al. do not disclose depositing a mask on at least a portion of the photodetection region having first and second ends as claimed; and removing at least a portion of the mask to create an opening having a triangular shape.  Hopper et al. teach (Fig. 1A-1C) manufacturing a semiconductor device by depositing a mask (112) and removing a portion of the mask to create an opening having a triangular shape (col. 7, lines 45-46).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such steps in the method of Oh et al. in view of Hopper et al. obtain simplify or reduce the number of process steps and to form a desired dopant profile as taught, known and predictable. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878